Citation Nr: 0931544	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.
 
The Veteran's appeal was previously before the Board in July 
2008 when the Board found that new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for an acquired psychiatric disorder.  The case 
was then remanded for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

The claim for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's current depressive disorder is related to a 
disease or injury in active service.  



CONCLUSION OF LAW

Service connection for depressive disorder is warranted.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disability

The Veteran contends that he incurred an acquired psychiatric 
disorder during service secondary to his service-connected 
shoulder disability and asthma.  The Veteran testified at his 
May 2008 hearing that he began to experience symptoms of 
depression during active duty service in Germany in the 
1970s.  He further testified that he received counseling for 
depression during service and began using drugs in an attempt 
to self-medicate his depression.  

Service treatment records are negative for diagnoses or 
symptoms of a psychiatric condition, although the Veteran was 
noted to have undergone individual counseling for drug abuse 
in February 1977.  Examinations conducted during active duty, 
including the enlistment and separation examinations, 
indicated normal psychiatric findings.  A May 1977 mental 
status evaluation was also normal.   

On a VA general medical examination in May 1982, no 
complaints or findings were reported referable to a 
psychiatric disability.  He was reported to be 
psychiatrically normal.  He was also reported to be 
psychiatrically normal on a November 1982 VA examination.

The post-service medical evidence establishes that the 
Veteran was admitted to the Temple VA Hospital in February 
1984 for treatment of alcohol abuse.  He began counseling for 
depression in March 1995 at the VA Medical Center and denied 
a prior history of psychiatric treatment.  He reported that 
he had always been suspicious of other people and dated the 
onset of his symptoms to his time in the military when he 
took drugs.  

The Veteran's initial claim for service connection for a 
psychiatric disability was received in November 1995.

The Veteran reported a history of symptoms beginning during 
active duty when he resumed psychiatric counseling at the 
VAMC in November and December 2003.  

Upon VA examination in May 2007, the Veteran became tearful 
while discussing events that occurred during military 
service.  He was diagnosed with a schizoaffective disorder 
and the examiner concluded that the Veteran's mental disorder 
clearly caused total occupational and social impairment.  

In response to the Board's remand, the Veteran was provided a 
VA examination in January 2009.  After examining the Veteran 
and reviewing the claims folder, the examiner diagnosed a 
nonspecified depressive disorder and found that it was at 
least as likely as not that the Veteran's depression had been 
present all or most of his adult life and "may well" have 
worsened during active duty service.  

The opinion of the January 2009 VA examiner appears to 
indicate that the Veteran's depressive disorder pre-existed 
active duty service.  As the Veteran was found to be 
psychiatrically normal at his enlistment examination in 
November 1975, the presumption of soundness is applicable and 
can only be rebutted with clear and unmistakable evidence 
that the Veteran's depression pre-existed service and was not 
aggravated therein.  38 U.S.C.A. § 1111.  

The opinion of the January 2009 VA examiner does not 
constitute clear and unmistakable evidence that the Veteran 
had a pre-existing psychiatric condition; the examiner merely 
noted that it was as least as likely as not that the Veteran 
had depression most of his adult life.  Therefore, the 
presumption of soundness is not rebutted.  

The Board must therefore determine whether the evidence of 
record establishes a nexus between the Veteran's current 
depressive disorder and his active duty service.

The record shows a current diagnosis of nonspecified 
depressive disorder and schizoaffective disorder.  In 
addition, the Veteran has reported that his symptoms began 
during service.  The January 2009 opinion supports a 
conclusion that the current disability was present in 
service.  Since the Board is precluded from finding that the 
disability pre-existed service, the opinion must be read as, 
in effect, saying the disability was incurred in service.  
Therefore, all the elements necessary for service connection 
are present and the claim is granted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a psychiatric 
disability, diagnosed as schizoaffective disorder and 
depressive disorder, is granted.



REMAND

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A total rating for compensation may be assigned where the 
scheduler rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).

The Veteran's eligibility for TDIU will depend to a 
significant extent on what percentage evaluation is assigned 
for the now service connected psychiatric disability.  While 
the 2007 examiner reported total occupational and social 
impairment, the most recent examiner appeared to report fewer 
symptoms (for instance there were no hallucinations found on 
the 2009 examinaion).  The recent examiner provided no 
opinion as to the severity of the psychiatric disability.  

The Veteran's other service-connected disabilities, a right 
shoulder condition and asthma, are only assigned a combined 
rating of 50 percent.  Therefore, the Board cannot determine 
whether the Veteran meets the schedule criteria for a grant 
of TDIU until the originating agency has rated his now 
service-connected depressive disorder.  The Board is 
precluded from granting TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b) in the first instance.  Bowling v. 
Principi, 15 Vet. App. 379 (2002).

In the case of a claim for TDIU, the duty to assist requires 
that VA obtainin an examination which includes an opinion on 
what effect the appellant's service-connected disability has 
on his ability to work. 38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (1998).  The 2007 examination provided 
some information in this regard, but a current opinion is 
needed.

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination to assess the 
impact of his service connected 
psychiatric disability on his ability to 
maintain gainful employment consistent 
with his education and occupational 
experience.  The examiner should provide 
an opinion as to the severity of the 
psychiatric disability, and whether, in 
conjunction with the service connected 
right shoulder and asthma, would preclude 
gainful employment consistent with the 
Veteran's education and occupational 
experience.

2.  The originating agency should 
implement the Board's decision regarding 
the grant of entitlement to service 
connection for depressive disorder and 
assign an initial disability evaluation.  
Then, the issue of entitlement to TDIU 
should be readjudicated.  If the benefits 
sought on appeal are not fully the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


